 154312 NLRB No. 39DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInter-Neighborhood Housing Corp., Employer-Peti-tioner and Local 32E, Service Employees Inter-national Union, AFL±CIO and New York State
Employment Relations Board. Case AO±304September 17, 1993ORDER DENYING MOTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn August 23, 1993, the Board issued its Order De-nying Petition for Advisory Opinion on the ground thata determination of jurisdiction in a pending unfairlabor practice proceeding before the Board will resolve
any jurisdictional issues concerning the petition beforethe New York State Employment Relations Board.Thereafter, on August 31, 1993, the Petitioner fileda motion for reconsideration of order denying petition
for advisory opinion. Having duly considered the mat-
ter, the Petitioner's motion is denied because it fails to
raise a basis for varying from the Board's policy nor
does it present any issue not previously considered by
the Board. Accordingly, ITISORDERED
that the Peti-tioner's request for reconsideration is denied.